           Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 1 of 13




1    JEFFER MANGELS BUTLER & MITCHELL LLP
     MARTIN H. ORLICK SBN. 083908, mho@jmbm.com
2    STUART K. TUBIS SBN. 278278, skt@jmbm.com
     Two Embarcadero Center, Fifth Floor
3    San Francisco, California 94111-3824
     Telephone:    (415) 398-8080
4    Facsimile:    (415) 398-5584

5    Attorneys for Defendants Marriott Ownership Resorts, Inc.
     and Marriott Resorts Hospitality Corporation
6

7

8                                 UNITED STATES DISTRICT COURT

9                              NORTHERN DISTRICT OF CALIFORNIA

10

11    Samuel Love,                                       CASE NO.   3:20-cv-07523-CRB

12            Plaintiff,                                 REPLY IN SUPPORT OF MOTION TO
                                                         DISMISS FIRST AMENDED COMPLAINT
13    v.                                                 PURSUANT TO FRCP 12(b)(1) & 12(b)(6)
14    Marriott Ownership Resorts, Inc., a
      Delaware Corporation; Marriott Resorts
15    Hospitality Corporation, a Southern Carolina
      Corporation,
16

17            Defendants.

18
19

20

21

22

23

24

25

26

27

28

29                                                   1                    Case No. 3:20-cv-07523-CRB
                              REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
           Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 2 of 13




1    I.      SUMMARY OF ARGUMENT
2                      Courts have already considered and rejected the arguments reiterated here by

3    Plaintiff, Samuel Love (“Plaintiff”). Specifically, Plaintiff fails to discuss or even mention at
4    least 2 controlling cases directly on point issued before Plaintiff’s Opposition was filed
5    involving Plaintiff himself and/or Plaintiff’s own counsel: Love v. Marriott Hotel Services, Inc.,
6    Case No. 3:20-cv-07137-TSH (US District Court, Northern District of CA), Doc # 24 (3/3/3021);

7    and Arroyo v. JWMFE Anaheim, LLC, Case No. 8:21-cv-00014-CJC-KES (US District Court,

8    Central District of California), Doc # 17 (2/16/2021). These cases involved nearly identical fact

9    patterns and issues and were resolved recently on the same grounds as the instant motion in favor of

10   the defendants. Plaintiff also disregards the clear authority of the Department of Justice (“DOJ”),
11   which should have been sufficient to cause Plaintiff not to file these claims in the first place.

12                     The Subject Website1 of Defendants, Marriott Ownership Resorts, Inc. and Marriott

13   Resorts Hospitality Corporation (“Defendants”), more than complies with the ADA and all relevant
14   DOJ guidance. Plaintiff also lacks standing to litigate. For the sake of judicial consistency and

15   common sense, Defendants request that the Motion to Dismiss the First Amended Complaint

16   (“FAC”) be granted without leave to amend and the case dismissed with prejudice.
17   II.     ARGUMENT
18           A.        Plaintiff’s Arguments Have Been Considered And Rejected By US District
19                     Courts In California
20                     Conveniently, Plaintiff completely neglects to discuss or even mention the

21   contradictory authority directly on point decided recently. It is imperative to this Motion that the
22   Court read and consider the opinions in the cases Love v. Marriott Hotel Services, Inc., Case
23   No. 3:20-cv-07137-TSH (US District Court, Northern District of CA), Doc # 24 (3/3/3021)
24   (“Love v. Marriott”) and Arroyo v. JWMFE Anaheim, LLC, Case No. 8:21-cv-00014-CJC-KES
25   (US District Court, Central District of California), Doc # 17 (2/16/2021) (“Arroyo v. JWMFE”).
26   Copies are provided in Defendant’s Request for Judicial Notice filed with this Reply. These

27
             1
                 https://www.marriott.com/hotels/travel/sfovm-marriott-vacation-club-pulse-san-francisco/
28

29                                                       1                         Case No. 3:20-cv-07523-CRB
                                  REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 3 of 13




1    opinions are directly on point and reject the same arguments Plaintiff copied into his Opposition to

2    the current Motion.

3                      In Love v. Marriott, the exact same Plaintiff represented by the exact same counsel

4    advanced the same basic arguments in an extremely similar lawsuit. Even the defendant is nearly

5    the same – also a Marriott entity. The case also involves a Marriott hotel also in San Francisco.

6    Indeed, even the websites are nearly the same. The website at issue in Love v. Marriott is

7    www.marriott.com/hotels/travel/sfodt-san-francisco-marriott-marquis. The website at issue here is

8    www.marriott.com/hotels/travel/sfovm-marriott-vacation-club-pulse-san-francisco/. The 2 websites

9    have the same layout, same look and feel, and substantially the same content. Both of these cases

10   were filed in the Northern District of California. Arguably these 2 cases should have been filed as a

11   single lawsuit.

12                     In Love v. Marriott, just as in this case, “Love contends that Marriott’s reservation

13   system violates 28 C.F.R. § 36.302(e).” Id. at p. 6. “In response, Marriott points to an Appendix to

14   the regulations, 28 C.F.R. Pt. 36, App. A, in which the DOJ provides the following commentary

15   regarding accessibility information required under the regulations.” Id. at p. 7. Judge Thomas S.

16   Hixson then discusses the same DOJ Guidance that Defendants provided in their moving papers in

17   the current case. In particular, the Court noted that “DOJ guidance is ‘entitled to substantial

18   deference.’” (Id. at p. 8); the “DOJ’s interpretation of its ADA implementing regulations is entitled
19   to controlling weight unless it is plainly erroneous or inconsistent with the regulation” (Id. at p. 9);

20   “websites need not include all potentially relevant accessibility information” (Id. at p. 10); “it may

21   be sufficient to specify that the hotel is accessible” and to provide basic facts about each accessible

22   room (Id. at p. 10); “the regulations are not intended to be an accessibility survey” (Id. at p. 11); and

23   “individuals with disabilities may wish to contact the hotel or reservations service for more detailed

24   information.” (Id. at p. 10). After considering the content of what is nearly the same website, the

25   Court held that “Based on Love’s own allegations and the evidence provided by Marriott, the Court

26   finds Marriott provides accessible features descriptions that exceed the level of detail proposed by

27   the ADA guidance.” Id. at p. 9. Accordingly, the Court granted Marriott’s motion to dismiss

28   “WITHOUT LEAVE TO AMEND.” Id. at p. 14. The same analysis and opinion should be

29                                                        2                          Case No. 3:20-cv-07523-CRB
                                  REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 4 of 13




1    employed here while changing little more than part of the defendant’s name. The Court should

2    similarly dismiss Plaintiff’s FAC without leave to amend.

3                   In Arroyo v. JWMFE, an extremely similar lawsuit was filed by the exact same

4    plaintiff’s counsel as Love v. Marriott and the case at hand. Using some of the identical language

5    found in the current case, the plaintiff in Arroyo v. JWMFE also alleged violations of the

6    reservations requirements of the ADA as found on the defendant’s website. Just as in the current

7    case, the defendant filed a motion to dismiss the complaint. The court similarly considered each

8    side’s arguments, the website conditions, and the DOJ’s Guidance on the statutory language of 28 §

9    36.302(e). The Court also held that Plaintiff was overreaching, that the website’s accessibility

10   details suffice, and that plaintiff’s very similar complaint failed to state a claim. Relevant excerpts

11   are provided below for the Court’s review:

12                  Plaintiff asserts claims under the ADA and Unruh Act. (Id. ¶¶ 17,
                    20-27.) Specifically, Plaintiff contends that Defendant violates the
13                  ADA’s “Reservation Rule” which requires that reservation systems, in
                    relevant part, its reservations service in enough detail to reasonably
14                  permit individuals with disabilities to assess independently whether a
                    given hotel or guest room meets his or her accessibility needs.” (Id. ¶¶
15                  22-23 [citing 28 C.F.R. § 36.302(e)(ii)].)

16                  …

17                  Expedia’s and Defendant’s websites do satisfy the ADA’s Guidelines
                    on providing accessibility information for hotels. A website need not
18                  list its compliance or non-compliance with every ADAAG
                    provision to satisfy 28 C.F.R. § 36.302(e)(ii). Rather, the DOJ
19                  Guidance provides:

20                  The Department recognizes that a reservations system is not
                    intended to be an accessibility survey. . . . For hotels that were built
21                  in compliance with the 1991 Standards, it may be sufficient to specify
                    that the hotel is accessible and, for each accessible room, to describe
22                  the general type of room (e.g., deluxe executive suite), the size and
                    number of beds (e.g., two queen beds), the type of accessible bathing
23                  facility (e.g., roll-in shower), and communications features available in
                    the room (e.g., alarms and visual notification devices). . . . For older
24                  hotels with limited accessibility features, information about the hotel
                    should include, at a minimum, information about accessible entrances
25                  to the hotel, the path of travel to guest check-in and other essential
                    services, and the accessible route to the accessible room or rooms.
26
                    28 C.F.R. pt. 36 app. A (2010). Further, the Guidance acknowledges
27                  that “individuals with disabilities may wish to contact the hotel or
                    reservations service for more detailed information.” Id.
28

29                                                       3                          Case No. 3:20-cv-07523-CRB
                                REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 5 of 13




1                   …

2                   Both Expedia’s and Defendant’s websites provide the accessibility
                    information required to satisfy the ADA. Expedia identifies all of the
3                   major common areas as wheelchair-accessible (e.g., the business
                    center, concierge desk, elevators, fitness center, restaurant, parking,
4                   registration desk, pool). (Expedia’s Website.) It indicates that the
                    routes of travel to areas of the hotel and accessible guestrooms are
5                   accessible. (Id.) It specifies that guestrooms are accessible and provides
                    details on types of accessibility features, including a “grab bar near
6                   toilet,” a “low-height counter and sink,” and a “raised toilet seat.” (Id.)
                    It also directs customers to contact the hotel directly for additional
7                   information on accessibility features. (Id.) Defendant’s website
                    provides similar information in even more detail... This information
8                   more than satisfies Defendant’s obligation under § 36.302(e)(ii).
                    Accordingly, Defendant’s motion to dismiss is GRANTED.
9
     Id. at p. 2-6 (emphasis added).
10
                    Thus, the Court in Arroyo v. JWMFE considered the same allegations and
11
     substantially the same facts and found that the website need not jump through as many hoops and
12
     provide as much detail as the plaintiff and his counsel were requesting. This Court now is tasked
13
     with the exact same decision. There is no reason why the result should be different. Oddly, Plaintiff
14
     ignored this controlling authority in his Opposition.
15
                    Since Love v. Marriott and Arroyo v. JWMFE so closlely mirror the current case, and
16
     the Courts’ decisions are clearly relevant, the question then arises, why didn’t Plaintiff discuss or
17
     even mention these cases in his opposition? Plaintiff’s counsel certainly knew about the the
18
     opinions. In Love v. Marriott, the same Plaintiff was a party – Samuel Love. In both Love v.
19
     Marriott and Arroyo v. JWMFE, plaintiff was represented by the same counsel as the matter at
20
     hand – the strategically named “Center for Disability Access.” A claim of ignorance is, thus, not
21
     possible. The timing of the opinion is also no excuse. The instant Motion to Dismiss the FAC was
22
     filed on 2/8/2021. Doc # 22. Then the opinion in Arroyo v. JWMFE Anaheim, LLC was issued on
23
     2/16/2021. Id. Then the opinion in Love v. Marriott was issued on 3/3/20121. Then Plaintiff filed
24
     his Opposition in the current case on 3/11/2021, well after both relevant decisions were issued.
25
     Thus, timing was no excuse. It appears that Plaintiff deliberately withheld directly relevant
26
     authority from the Court in the hopes that Defendants and the Court wouldn’t notice it exists.
27
     This is a violation of an attorney’s duty of candor to the the court system. The California Rules of
28

29                                                      4                           Case No. 3:20-cv-07523-CRB
                                REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 6 of 13




1    Professional Conduct for lawyers states as Rule 3.3 that “A lawyer shall not… fail to disclose to the

2    tribunal* legal authority in the controlling jurisdiction known* to the lawyer to be directly adverse

3    to the position of the client and not disclosed by opposing counsel, or knowingly* misquote to a

4    tribunal* the language of a book, statute, decision or other authority.” The Guidelines for

5    Professional Conduct in the Northern District of California also require a duty of “candor.” Id. at p.

6    1. See Chin v. Wal-Mart Stores, Inc., No. 14-cv-02538-TEH, 2014 U.S. Dist. LEXIS 152602,

7    [2014 BL 303864], 2014 WL 5465768 , at *1-2 (N.D. Cal. Oct. 27, 2014) (citing Civ. N.D.L.R. 1-

8    4 ) (imposing sanctions on attorney for violations of local rules).

9                   As if these cases were not enough, there’s more. In Strojnik v. Orangewood, 2020

10   U.S. Dist. LEXIS 11743 (C.D. Cal. January 22, 2020), aff’d Strojnik v. Orangewood LLC, 829 F.

11   App’x 783 (9th Cir. 2020), the court rejected another ADA litigant’s claim that the website

12   contained insufficient information. The Court noted that “a reservations system is not intended to be

13   an accessibility survey” and granted defendant’s motion to dismiss without leave to amend. Id. at p.

14   20-21.

15                   Courts have also turned to the DOJ’s Guidance in related cases. See Barnes v.

16   Marriott Hotel Servs., Inc., Case No. 15-cv-01409-HRL, 2017 BL 48326, 2017 US Dist Lexis

17   22588, 2017 WL 635474 (N.D. Cal. Feb. 16, 2017); and Poschmann v. Coral Reef of Key Biscayne

18   Developers, Inc., Case No. 2:17-cv-14363-DMM, 2018 WL 3387679 (S.D. Fla. May 23, 2018).
19   Plaintiff states that “The defense relies too heavily on Barnes v. Marriott.” But Plaintiff does little

20   to substantively invalidate the court’s deference to DOJ Guidance in that case. Indeed, Plaintiff

21   complains that the court in Barnes didn’t focus enough on the details of the website and whether it

22   complied with the ADA. But the court’s opinion in Barnes tells a different tale. The court in Barnes

23   considered many specifics of the website, including the “roll-in shower” and “wide opening” for

24   guest rooms. The Court thereby found that “these descriptions and this level of detail is appropriate

25   and acceptable. The Court is thus not persuaded that Marriott's website violates Section 36.302(e)

26   for any failure to identify and describe accessibility features.” Id. at p. 10. Furthermore, Defendants

27   offered the Barnes case primarily for support of the fact that courts regularly look to the DOJ’s

28   Guidance on this topic and find that at some point enough is enough detail to satisfy Section

29                                                      5                          Case No. 3:20-cv-07523-CRB
                                REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 7 of 13




1    36.302(e). Plaintiff cannot refute that.
2                   This fact is reinforced by Poschmann v. Coral Reef of Key Biscayne Developers,

3    Inc., Case No. 2:17-cv-14363-DMM, 2018 WL 3387679 (S.D. Fla. May 23, 2018). In this case too,

4    the Court considered claims nearly identical to those at hand. The Court then cited and used the

5    same DOJ Guidance publication as authority in interpreting 28 CFR § 36.302(e). Id. Incidentally,

6    Plaintiff did not even mention or address this case in his Opposition to this Motion, as if it did
7    not exist, despite the fact that Defendants discussed it in detail in the Motion itself.

8           B.      Defendants’ Website Complies With The ADA
9                   Defendants invite the Court to review the website for itself, just as any member of

10   the public can do. It provides an Accessibility Page with details and descriptions of the

11   accessibility features of the hotel, found here: https://www.marriott.com/hotels/fact-

12   sheet/travel/sfovm-marriott-vacation-club-pulse-san-francisco/#accessibility.

13                  Additionally, after selecting dates for a stay, the Website displays the rooms

14   available for that time period. Guests can then select “Room Details” to see further accessibility

15   conditions specific to the room in type they choose. Defendants have made a considerable effort

16   with results that speak for themselves to provide accessibility details in compliance with the spirit

17   and language of Section 36.302(e).

18                  Furthermore, there are many photos of the hotel showing the various conditions.
19

20

21

22

23

24

25

26

27

28

29                                                       6                          Case No. 3:20-cv-07523-CRB
                                 REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 8 of 13




1

2

3

4

5

6

7

8

9

10

11   If a photo is worth a thousand words, then the Website has thousands of words describing the
12   hotel’s accessibility conditions.
13                  Lastly, if Plaintiff needs a particular and specific measurement or dimention be
14   provided to him, he is justified to call the hotel and request it, which the hotel is obligated to
15   provide under the reasonable modification provision of the ADA. As the Courts in both Love v.
16   Marriott and JWMFE Anaheim, LLC noted, the DOJ’s Guidance on the statute envisioned exactly
17   this scenario: “If a guest requires additional information…they are invited to ‘call +1 415-896-
18   1600.’ Based on the DOJ’s Guidance and cases discussed above, the Court finds this is more than
19   sufficient.” Love v. Marriott at p. 11; “the Guidance acknowledges that “individuals with
20   disabilities may wish to contact the hotel or reservations service for more detailed information.”
21   JWMFE Anaheim, LLC at p. 5. In this case, Plaintiff can do the same. Defendant’s wesbite
22   provides the phone number at the top of every page of the website for anyone to use, including
23   Plaintiff:
24

25

26

27

28   Additionally, on the Accessibility page of Defendant’s website, it specifically invites people with

29                                                       7                          Case No. 3:20-cv-07523-CRB
                                 REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
         Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 9 of 13




1    disabilities to call the hotel: “For more information about the physical features of our accessible

2    rooms, common areas, or special services relating to a specific disability, please call +1 415-885-

3    4700.” See the screenshot below:

4

5

6

7

8

9

10

11

12   Plaintiff does not allege that he ever contacted the Hotel to inquire about any particular conditions.

13   If Plaintiff, who has filed well over 500 hundred ADA lawsuits, genuinely wanted to stay at the

14   Hotel, he could have done so.2

15                  The fact of the matter is that Defendant’s Website is fully compliant with Section

16   36.302(e) and the DOJ’s Guidance on the issue.

17          C.      Plaintiff’s FAC Should Be Dismissed Under FRCP 12(b)(1) Due To A Lack Of

18                  Likely Future Injury

19                  Plaintiff lacks a genuine intent to visit or return to the Subject Property in the future

20   and, thus, lacks Article III standing. Again, Plaintiff ignored Defendants’ authority directly on

21   point. In Bouyer v. LAXMI Hospitality LLC, Case No. 2:20-cv-07802-PA-AFM (US District Court,

22   Central District of California), Doc # 18 (2020), the court considered similar issues and found that

23   plaintiff’s conclusory allegations that he would visit “some day” were not sufficient to establish

24

25

26
            2
             At last count, Plaintiff had filed approximately 568 ADA lawsuits in California District
     Courts. Of these, nearly 90 such cases were against hotels in the Northern District since October 5,
     2020 alone, and nearly 310 such cases were filed in the Northern District specifically since June,
27   2018.
28

29                                                      8                          Case No. 3:20-cv-07523-CRB
                                REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
        Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 10 of 13




1    Article III standing and sua sponte dismissed the Complaint.3

2                    Similarly, in the case of Laufer v. BRE/ESA P Portfolio, LLC, Case 1:20-cv-01973-

3    SAG (D. Md. 2020), Doc #20, the Court held that plaintiff lacked standing to sue to hotel website

4    reservations violations under Section 36.302(e) because plaintiff lived hundreds of miles away, had

5    filed hundreds of similar cases against various hotels, and lacked a credible intent to visit the hotel

6    in question). Here, Plaintiff hides behind the shield of tester standing in his Opposition. But that

7    will not suffice. “It is true that tester status does not destroy standing. But by the same token
8    it cannot create standing in the absence of an otherwise plausible assertion that a return to the
9    website would allow Griffin to avail himself of its services.” (citing Griffin v. Dep’t. of Labor Fed.

10   Credit Union, 912 F.3d 649, 653 (4th Cir. 2019).) Id. at p. 5. (emphasis added). Here, Plaintiff has

11   not made a plausible assertion that he will visit the Hotel in the future.

12                   Plaintiff likewise ignores that unfavorable opinion in Laufer v. Naranda Hotels,

13   LLC, Civil No. SAG-20-2136 (D. Md. Dec. 16, 2020), Doc # 26 also involving alleged Section

14   36.302(e) violations, but finding that the plaintiff lacked a realistic likelihood of visiting the hotel in

15   the future, particularly in light of the hundreds of similar cases she filed and the travel restrictions

16   imposed by the COVID-19 pandemic. The Court accordingly granted defendant’s motion to dismiss

17   and denied leave to amend the complaint. Id. Doc 24-1, p. 2, 21.

18                   Here too, Plaintiff lacks a credible intent to visit Defendants’ hotel in the future.
19   Plaintiff also never alleges to have visited, or even called, Defendant’s hotel in the past. As
20   written in Plaintiff’s own Opposition “According to the Ninth Circuit, at the pleading stage, only the

21   ‘minimal allegations’ that ‘a plaintiff has visited a public accommodation on a prior occasion and is

22   currently deterred from visiting that accommodation by accessibility barriers’ are sufficient to

23   ‘establish that a plaintiff's injury is actual or imminent.’” Opposition at p. 7. However, Plaintiff

24

25           3
               “These conclusory allegations amount to mere “some day” intentions that the Ninth Circuit
     has found are insufficient to establish Article III standing. Plaintiff, who has filed over 450 similar
26   action in the Central District in recent years, has failed to present any concrete plans or other
     specific information about when he intends to return to Defendant’s Property. The Court therefore
27   concludes that Plaintiff has failed to plead or submit sufficient facts to establish his standing to
     obtain the injunctive relief he seeks in his Motion for Default Judgment.” Id.
28

29                                                        9                          Case No. 3:20-cv-07523-CRB
                                 REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
            Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 11 of 13




1    never alleges to have visited the hotel on a prior occasion. By Plaintiff’s own authority, Plaintiff

2    lacks standing. While Defendants acknowledge that tester standing has been upheld in the 9th

3    Circuit, it is not applicable here and not sufficient to rescue Plaintiff from a defective pleading.

4    Plaintiff has never tested the hotel by visiting it and lacks a genuine intent to visit in the future.

5    This is shown in part by the more than 500 cases filed by Plaintiff in California District Courts. At

6    last count, Plaintiff has filed approximately 568 ADA cases in California District Court (not to
7    mention other potential cases in California Superior Court and cases in other U.S. District Courts).

8    Inundation by ADA cases is already a concern for Courts. Defendants have seen an explosion in the

9    past year or so in these types of ADA website reservations cases. Existing cases will only be the tip

10   of the iceberg if Courts require defendants to go beyond the DOJ Guidance and provide an ill-

11   defined number of room measurements and details sufficient to allow each potential plaintiff under

12   the sun to feel “comfortable” booking a room. The fact of the matter is that the Website is

13   compliant, and Plaintiff lacks a credible intent to visit the hotel in the future. Common sense has

14   shown this case is part of systematic operation seeking settlement funds from hundreds of

15   businesses. There is no credible harm for the Court to enjoin and no standing to hear this case.

16   III.     CONCLUSION
17                   As anyone can clearly discern from a reasonable examination, the Subject Website

18   both details and describes the accessibility conditions at the hotel, both with text and pictures, in full
19   compliance with 28 CFR § 36.302(e). Furthermore, Plaintiff’s FAC fails to state a claim upon

20   which relief can be granted. Thus, Defendants respectfully request that the Court dismiss Plaintiff’s

21   FAC with prejudice.

22

23

24

25

26

27

28

29                                                       10                          Case No. 3:20-cv-07523-CRB
                                 REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
      Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 12 of 13




1                                           Respectfully submitted,

2    Date: March 18, 2021                  JEFFER MANGELS BUTLER & MITCHELL LLP
                                           MARTIN H. ORLICK
3                                          STUART K. TUBIS

4
                                           By /s/ Martin H. Orlick
5                                                      MARTIN H. ORLICK, ESQ.
                                           Attorney for Defendants Marriott Ownership Resorts,
6                                          Inc. and Marriott Resorts Hospitality Corporation.

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

29                                             11                       Case No. 3:20-cv-07523-CRB
                            REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
        Case 3:20-cv-07523-CRB Document 24 Filed 03/18/21 Page 13 of 13




1                                          PROOF OF SERVICE
2              STATE OF CALIFORNIA, CITY AND COUNTY OF SAN FRANCISCO
3            I am employed in the City and County of San Francisco, State of California. I am over the
     age of 18 and not a party to the within action; my business address is: Two Embarcadero Center,
4    5th Floor, San Francisco, California 94111.

5          On March 18, 2021 I served the document(s) described as REPLY IN SUPPORT OF
     MOTION TO DISMISS FIRST AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(1)
6    & 12(b)(6) in this action addressed as follows:
7            CENTER FOR DISABILITY ACCESS
             Raymond Ballister Jr., Esq., SBN 111282
8            Russell Handy, Esq., SBN 195058
             Amanda Seabock, Esq., SBN 289900
9            Zachary Best, Esq., SBN 166035
             Mail: 8033 Linda Vista Road, Suite 200
10           San Diego, CA 92111
             (858) 375-7385; (888) 422-5191 fax
11           amandas@potterhandy.com

12
            (BY MAIL) True and correct copies of the aforementioned document(s) were deposited, in a
13          sealed envelope with postage thereon fully prepaid, with the U.S. Postal Service on that
            same day to be mailed via first class mail at San Francisco, California. I am aware that on
14          motion of the party served, service is presumed invalid if postal cancellation date or postage
            meter date is more than one day after date of deposit for mailing in affidavit.
15
            (TO BE SERVED BY THE COURT BY NOTICE OF ELECTRONIC FILING (NEF))
16          Pursuant to the controlling Rules, the aforementioned document(s) will be served by the
            court via NEF and proper link(s) to the document(s).
17
            I declare under penalty of perjury under the laws of the United States that the above is true
18   and correct.
19          Executed on March 18, 2021 at San Francisco, California.

20

21                                                       /s/ Lydia Arago
                                                        Lydia Arago
22

23

24

25

26

27

28

29                                                    12                         Case No. 3:20-cv-07523-CRB
                               REPLY IN SUPPORT OF MOTION TO DISMISS FAC
30
